IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION

)

Stephen Agnone, et al )
)

Plaintiff )

)

VS. ) CASE NUMBER : CV214-24

)

Camden County, GA, ct al )
)

Defendant )

CLERK’S CERTIFICATE/ORDER
The Clerk hereby certifies that Lexon Insurance Company

 

has deposited with the Court the sum of $ 7,750,000.00 under F.R.Cv.P. 67. The money,
designated as Registry funds, is hereby ORDERED to be deposited in a non interest bearing account

in accordance with the general order of this Court, entered September 23, 1983.

 

DONE this _ 24th — day of May , 2019 _, by Order of this Court.

SCOTT L. POFF , CLERK.

By : hatha Peon

Deputy Clerk

 

 

(Rev. 9/02)
gyRP&YD5&%RPCourt Name: Southern District of
Georgia

Division: 4

Receipt Number: SAVO35455

Cashier ID: ekerr

Transaction Date: 05/24/2019

Payer Name: LEXON INSURANCE COMPANY

 

TREASURY REGISTRY

For: LEXON INSURANCE COMPANY
Case/Party : D-GAS-2-14-CV-000024-001
Amount : $7 ,750 ,000 .00

 

WIRE TRANSFER
Remitter: Lexon Insurance Company
Amt Tendered: $7,750,000.00

 

Tota! Due: $7 ,750 ,000 .00
Total Tendered: $7,750,000 .00
Change Amt: $0.00
